DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin in US Patent 4457553 in view of Hyrup in US Patent 1935948. Larkin teaches an enclosure mounted to the top of a vehicle (21) comprising: a base having a frame (27/28) coupled to the exterior of a vehicle and a first and a second slide rail (23/24) coupled to the frame- that allow the enclosure to translate from a stored position (the “fully telescoped” position) over the vehicle to an open cantilevered position (Fig. 1) off of the vehicle and are capable of fully supporting the enclosure when the enclosure is in the open cantilevered position, a roof (33) coupled to the slide rails; and a shelter (35) attached to the roof and capable of being lowered down when the enclosure is in the open cantilevered position. Larkin is silent on the use of a covered roof. Hyrup teaches an enclosure mounted to a vehicle and including slide rails (16 and 21) and a covered roof (36) coupled to the slide rails. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larkin by using a covered roof as taught by Hyrup in order to protect the user from the sun when in the enclosure.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin in US Patent 4457553 in view of Hammond in US Patent 5669655 and Hyrup in US Patent 1935948.
Regarding Claim 7, Larkin teaches an enclosure mounted to the top of a vehicle (21) comprising: a frame (27/28) coupled to the exterior of the vehicle cap and a first and a second slide rail (23/24) coupled to the frame that allow the enclosure to translate from a stored position (the “fully telescoped” position) over the vehicle cap to an open cantilevered position (Fig. 1) off of the cap and are capable of fully supporting the enclosure when the enclosure is in the open cantilevered position; a roof (33) coupled to the slide rails; and a shelter (35) attached to the roof and capable of being lowered down when the enclosure is in the open cantilevered position. Larkin is silent on the use of the enclosure on a pickup truck cap. Hammond teaches an enclosure mounted to the top of a pickup truck comprising: a frame (10) coupled to the exterior of a pickup truck cap (100) wherein the enclosure can translate from a stored position over the pickup truck cap to an open position off of the pickup truck cap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larkin by mounting it to a pickup truck cap in order to allow the user to shower while driving a pickup truck. Larkin, as modified, is silent on the use of a covered roof. Hyrup teaches an enclosure mounted to a vehicle and including slide rails (16 and 21) and a covered roof (36) coupled to the slide rails. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larkin by adding a roof covering as taught by Hyrup in order to protect the user from the sun when in the enclosure.
Regarding Claim 12, Larkin, as modified, teaches that the roof is formed from a rigid material (element 33 of Larkin is rigid). 

Allowable Subject Matter
Claims 13, 14, and 16-18 are allowed.
Claims 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636